In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated July 26, 1994, which, upon a fact-finding order of the same court, dated June 22, 1994, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the seventh degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 12 months. The appeal brings up for review the fact-finding order dated June 22, 1994, and the denial, after a hearing, of the appellant’s motion to suppress physical evidence.
Ordered that the order of disposition is affirmed, without costs or disbursements.
A quantity of a controlled substance was recovered from the appellant during an administrative search at a New York City public high school. The controlled substance was seized pursuant to a search conducted for the special needs of school security and was not recovered for criminal investigative purposes. We find that the school security officials had the requisite reasonable suspicion to search the pouch (see, Matter of Gregory M., 82 NY2d 588; see also, People v Dukes, 151 Misc 2d 295). Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.